Title: To Thomas Jefferson from Arthur S. Brockenbrough, 2 November 1821
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Nov 2d 1821
I have received your favor of this morning, Mr Oldham call’d on me yesterday to know whom I would appoint to measure his work and price it?—I informed him I was ready to assist in measuring the work and make out the bill as far as we could agree and the parts of the work we should disagree on might be settled by arbitrators—but he insisted that the work should be measured & bill made out by the arbitrators. I told him that I did not like to call on Mr Divers or Mr Minor to measure & make out the bill entire and I was sure neither of them would do it, & I did not feel myself authorised to look or to employ other men to do, it—If however it is your pleasure I should employ a regular measurer from Richmond or else where I will do so, but at the same time as it will be attended with some expence—Mr Redhams house must be completely finished before I engage a man to  come up—Pavilion No 1 now wants the Gallery to complete it, and in all probability Oldham & myself should disagree as much in that as the other work—and to avoid the expence of calling a man up from Richmond or else where so often it would be better that he should complete his building before we do itI am Sir respectfully your most Obt SertA. S. BrockenbroughP. S.If you approve of my appointing a measurer drop me a line to that effect before your departure for Bedford.